Title: To Benjamin Franklin from the Comte d’Estaing, 27 April 1782
From: Estaing, Charles-Henri, comte d’
To: Franklin, Benjamin


à Passy ce samedi 27. avril 1782.
Mr. D’Estaing est si accoutumé a devoir des Remercîments à Monsieur franklin, et il a tant de plaisir a les lui faire, qu’il a eû L’honneur d’aller hier chez lui pour former sa Demande de graine. Il lui Renvoye l’Etat qu’il a eû la Bonté de lui Confier. Les articles marqués d’une Croix sont Ceux qu’il desire. La Confiance de Mr. D’Estaing est une excuse de son indiscretion.
Si Monsieur franklin est visible aujourd’hui a une heure après-midi, Mr. D’Estaing aura L’honneur de lui Rendre ses devoirs, et de s’assûrer de la possibilité, et du succès de sa Demande.
 
Notation: Mr. Destaing 27. avril 1782.
